GIERKE, Judge
(concurring in part and dissenting in part):
I agree with the majority on the first granted issue, but I disagree that a new post-trial recommendation and convening authority’s action is required in this case. The service requirement in Article 60(d), Uniform Code of Military Justice, 10 USC § 860(d) (1986), and RCM 1106(f), Manual for Courts-Martial, United States, 1984, was intended to incorporate the procedures mandated by this Court in United States v. Goode, 1 MJ 3 (CMA 1975). S.Rep. No. 53, 98th Cong., 1st Sess. 20-21 (1983); Drafters’ Analysis, Manual, supra at A21-73. The purpose of the service requirement imposed in Goode was “to eliminate delays encountered in claims of- error in post-trial reviews and the exhaustion of appellate resources when such error could easily and expeditiously be resolved prior to the convening and supervisory authorities’ actions.” United States v. Hill, 3 MJ 295, 296 (CMA 1977).
If appellant had made a colorable claim of prejudicial errors or omissions in this post-trial recommendation, or if appellant or her counsel had made a colorable claim that they would have submitted additional *487matters if the post-trial recommendation had been properly served, I would agree with the majority. When a staff judge advocate fails to comply with RCM 1106(f) and an appellant makes some colorable showing of possible prejudice, we should give that appellant the benefit of the doubt and not speculate about what relief a convening authority might have granted if defense counsel had been given an opportunity to comment on the staff judge advocate’s recommendation. See United States v. Craig, 28 MJ 821, 325 (CMA 1989). On the other hand, where, as in this case, the post-trial recommendation is error-free and innocuous, and where the defense has submitted everything to the convening authority that they want him to consider, then I do not believe that reversal is required. To do so is to elevate form over substance.
In this case appellant pleaded guilty in accordance with a pretrial agreement. Therefore, her guilt was not in issue. The only issue was clemency. At her trial, appellant specifically requested that the post-trial recommendation be served personally on her. At the time of her trial, RCM 1106(f) required service on the trial defense counsel, but not on the accused. After the trial but before the staff judge advocate submitted his recommendation, appellant and her counsel submitted a complete clemency package. Appellant wrote a handwritten letter to the convening authority and her defense counsel submitted a formal request for clemency, to which appellant’s handwritten letter was attached. Both documents were considered by the convening authority. The staff judge advocate’s recommendation contained no information adverse to appellant. Although defense counsel now asserts that she would have submitted additional matters if she had been served, she has not identified what, if anything, she would have submitted beyond the clemency matters already considered by the convening authority. See United States v. DeGrocco, 23 MJ 146, 148 (CMA 1987) (appellant “must make some showing” of what he would have presented to the convening authority). Under the circumstances, I am convinced that there is no possibility of prejudice. Art. 59(a), UCMJ, 10 USC § 859(a). Although I do not condone the staff judge advocate’s disregard of RCM 1106(f) in this case, I do not agree that reversal should be automatic. Accordingly, I dissent from the majority’s holding on the second granted issue.